Citation Nr: 1300340	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include chloracne, as due to herbicide exposure.

3.  Entitlement to service connection for a liver disorder (claimed as liver dysfunction and porphyria cutanea tarda), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, with service in the Republic of Vietnam (Vietnam) from June 28, 1967, to June 22, 1968.  The Veteran is the recipient of the National Defense Service Medal, the Vietnam Campaign Medal with device 60, the Meritorious Unit Commendation, and the Bronze Star Medal.  His military occupational specialty (MOS) was Quartermaster Supply Officer.

Procedural History

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, a skin disorder to include chloracne, a liver condition and left thigh neuritis.  The Veteran submitted a Notice of Disagreement with these denials in September 2008, and timely perfected his appeal in January 2009.

In August 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ), sitting at the RO in Seattle, Washington.  A transcript of that proceeding has been prepared and associated with the Veteran's VA claims file.

In December 2010, these claims came before the Board.  At that time, the Board denied the Veteran's claim of entitlement to service connection for left thigh neuritis and remanded the remaining issues for additional evidentiary development.  Such development having been completed, these issues are returned to the Board for further appellate review.

The Board notes that the Veteran's electronic Virtual VA file has also been reviewed.  Additional records have been associated with the file subsequent to the March 2012 Supplemental Statement of the Case (SSOC); however, the documents submitted were duplicative of evidence already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  The Veteran served in-country in Vietnam from June 1967 to June 1968, and is presumed to have been exposed to herbicides during that time, to include Agent Orange.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from peripheral neuropathy of the upper and lower extremities that is the result of a disease or injury incurred in active duty service.

3.  The preponderance of the evidence supports a finding that the Veteran currently suffers from a skin condition that is the result of a disease or injury incurred in active duty service.

4.  The preponderance of the evidence does not support a finding that the Veteran currently suffers from a liver disorder.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities was incurred in or aggravated by active duty service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3 .303, 3.307, 3.309 (2012).

2.  A skin condition was incurred in or aggravated by active duty service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3 .303, 3.307, 3.309 (2012).

3.  A liver disorder was not incurred in or aggravated by active duty service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3 .303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

As to the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and a skin disorder, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the VA's duties to notify and assist the Veteran on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for a liver disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The December 2007 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which additional records have been added after the issuance of the March 2012 SSOC.  As noted above, these records are duplicative of evidence already associated with the Veteran's claims file and thus do not require remand to the RO for adjudication.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its December 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a SSOC in March 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As noted above, the Veteran was also afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination and the elements of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from peripheral neuropathy of the upper and lower extremities, a skin disorder, and a liver disorder that are the result of his exposure to herbicides in Vietnam.

Relevant Law and Regulations

A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b) (2012).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service Connection - Agent Orange Exposure

A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2012). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include acute and subacute peripheral neuropathy, chloracne or other acneform disease consistent with chloracne, as well as porphyria cutanea tarda.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).

Combee

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2012).

Peripheral Neuropathy

The Veteran is seeking entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He contends that such is due to his military service, to include presumed exposure to herbicides in Vietnam.

With regard to Shedden element (1), it is undisputed that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  See VA Examination Report, December 17, 2010.  Accordingly, the first Shedden element has been satisfied.  See Shedden, supra.

With respect to Shedden element (2), the Board will separately address in-service disease and injury.

Concerning in-service disease, there is no evidence that the Veteran complained of or was treated for peripheral neuropathy during service.  Upon entry into service in March 1966, during service, and upon separation in March 1969, clinical evaluations of the Veteran indicated that his neurological system was normal.  The Veteran also specifically denied experiencing cramps in his legs, lameness, neuritis, and paralysis.  See Standard Form (SFs) 88 & 93, Service Entrance Examination Reports, March 31, 1966; SFs 88 & 93, Service OCS Examination Reports, January 31, 1967; SFs 88 & 93, Service Separation Examination Reports, March 5, 1969.

Additionally, there is no evidence that peripheral neuropathy was manifested within the one year presumptive period after service found in 38 C.F.R. § 3.309(a).  Indeed, the first documented complaint of peripheral neuropathy is a private treatment record dated in 1995.
Concerning in-service injury, because the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Shedden element (2) is established to that extent.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, as discussed in the law and regulations section above, a second Agent Orange related presumption exists, namely a presumption of medical nexus between presumed herbicide exposure in Vietnam and certain specifically identified disabilities.  Pursuant to 38 C.F.R. § 3.309(e), acute and subacute peripheral neuropathy are diseases associated with exposure to certain herbicide agents.  However, acute and subacute peripheral neuropathy must become manifest within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2012).  Here, the Veteran's peripheral neuropathy was not identified until decades after service.  As such, the Veteran is not entitled to presumptive service connection for an acute or subacute peripheral neuropathy.

Moreover, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease, and acute and subacute peripheral neuropathy), including delayed and persistent peripheral neuropathy.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In January 2008, the Veteran's primary care physician, A.T.O., M.D., authored a statement, in which she stated that she had served as the Veteran's primary care physician since March 2007.  She indicated that the Veteran served in Vietnam and was exposed to Agent Orange during his service in the United States Army.  She diagnosed the Veteran with unspecified idiopathic peripheral neuropathy, which was objectively documented by a June 2004 electromyograph demonstrating a "severe sensory-motor polyneuropathic process" involving the lower extremities more than the upper extremities, with some evidence of demyleination, categorized as limited or suggestive evidence of association with Agent Orange exposure.  See Statement of A.T.O., M.D., January 23, 2008.

The Veteran underwent a VA general medical examination in December 2010.  At that time, it was noted that the claims file had been reviewed by the VA examination and the Veteran was thoroughly examined.  It was noted that the Veteran's peripheral neuropathy began in 1995.  Since that time, the peripheral neuropathy, which began in the Veteran's lower extremities, had progressed to involve his hands and upper extremities.  He was also noted to have increasing problems walking and had been seen by multiple neurologists, consistently being diagnosed with idiopathic peripheral neuropathy.  Ultimately, the VA examiner concluded that following review of the Veteran's claims file, his physical examination, and the VA examiner's knowledge after 40 years of medical practice in cases such as the Veteran's, it was determined to be at least as likely as not that the Veteran's peripheral neuropathy arose as a result of defoliant and herbicide exposure during his military service in Vietnam in 1967 - 1968.  The rationale provided for this opinion was that the Veteran had no other clear and compelling etiology for his peripheral neuropathy.  There was no family history of neuropathy and he had no other exposure to industrial or recreational elements that would explain his worsening peripheral neuropathy.  See VA General Medical Examination Report, December 17, 2010.

In August 2010, the Veteran testified that he was stationed in an area in Vietnam where Agent Orange was deployed heavily; and that his symptoms of peripheral neuropathy began in the 1990's.  He is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Both the Veteran's primary care physician and the December 2010 VA examiner found that his peripheral neuropathy likely as not was linked to active service.  These opinions are probative because they are factually accurate, fully articulated, and contain sound reasoning.  The Board also finds the Veteran's testimony to be persuasive on the question of causation-i.e., the likelihood that current peripheral neuropathy was, in fact, causally linked to Agent Orange exposure under the facts and circumstances of this particular case.  The aforementioned medical opinions are consistent with the evidence of record.  

Therefore, resolving any doubt in the Veteran's favor, the Board concludes that bilateral peripheral neuropathy of both upper and lower extremities is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).  Accordingly, service connection is warranted for bilateral peripheral neuropathy of both upper and lower extremities.  See 38 U.S.C.A. § 5107 (West 2002).

Skin Disorder

The Veteran is seeking entitlement to service connection for a skin disorder, to include chloracne.  He contends that such is due to his military service, to include presumed exposure to herbicides in Vietnam.

With regard to Shedden element (1), it is undisputed that the Veteran is currently diagnosed with a skin disorder, to include basal cell carcinoma excisions, multiple actinic keratosis, and acne.  See VA Examination Report, December 17, 2010.  Accordingly, the first Shedden element has been satisfied.  See Shedden, supra.

With respect to Shedden element (2), the Board will separately address in-service disease and injury.

Concerning in-service disease, there is no evidence that the Veteran complained of or was treated for a skin disorder during service.  Upon entry into service in March 1966, during service, and upon separation in March 1969, clinical evaluations of the Veteran indicated that his skin was normal.  The Veteran also specifically denied suffering from skin diseases, tumors, growths, cysts, cancer, and boils.  See Standard Form (SFs) 88 & 93, Service Entrance Examination Reports, March 31, 1966; SFs 88 & 93, Service OCS Examination Reports, January 31, 1967; SFs 88 & 93, Service Separation Examination Reports, March 5, 1969.

Additionally, there is no evidence that a skin disorder, to include chloracne or other acneform disease consistent with chloracne, was manifested within the one year presumptive period after service found in 38 C.F.R. § 3.309(a).  Indeed, the Veteran does not have a current diagnosis of chloracne.

Concerning in-service injury, because the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Shedden element (2) is established to that extent.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, as discussed in the law and regulations section above, a second Agent Orange related presumption exists, namely a presumption of medical nexus between presumed herbicide exposure in Vietnam and certain specifically identified disabilities.  Pursuant to 38 C.F.R. § 3.309(e), chloracne, or other acneform disease consistent with chloracne, is a disease associated with exposure to certain herbicide agents.  Here, the Veteran is not entitled to presumptive service connection as he has not been diagnosed with chloracne or other acneform disease consistent with chloracne.

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock, supra; Combee, supra.

As noted above, the Veteran's primary care physician, A.T.O., M.D., authored a statement in January 2008 on his behalf.  She concluded that the Veteran suffered from chloracne, as listed on the Institute of Medicine report, "Veterans and Agent Orange: Update 2006," as a result of his service in Vietnam.  See Statement of A.T.O., M.D., January 23, 2008.  The Board notes that when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board does not find Dr. A.T.O.'s conclusion to be probative evidence of a diagnosis of chloracne, as no explanation of chronicity or symptomatology was associated with the conclusion provided.  Further, Dr. A.T.O. failed to discuss the other numerous skin conditions suffered by the Veteran.  Accordingly, the Board affords this medical opinion little weight.

Notably however, the December 2010 VA general medical examination noted that the Veteran suffered from sun-damaged skin over male pattern baldness.  He had scars on the bridge of his nose at the site of a basal cell carcinoma excision.  He had scars on his left proximal arm and his right forearm that measured two centimeters in diameter on both arms due to basal cell carcinoma excisions.  He also had multiple actinic keratoses over the scalp and face.  Ultimately, the VA examiner concluded that the Veteran's skin condition was at least as likely as not due to herbicide exposure during his active military service in Vietnam.  See VA General Medical Examination Report, December 17, 2010.

The December 2010 VA examiner found that the Veteran's skin disorder was at least as likely as not was linked to active service.  This opinion is probative because it is factually accurate, fully articulated, and contained sound reasoning.  The Board also finds the Veteran's testimony to be persuasive on the question of causation-i.e., the likelihood that his current skin disorder was, in fact, causally linked to Agent Orange exposure under the facts and circumstances of this particular case.  The aforementioned medical opinion is consistent with the evidence of record.  

Therefore, resolving any doubt in the Veteran's favor, the Board concludes that a skin disorder is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).  Accordingly, service connection is warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Liver Disorder

The Veteran is seeking entitlement to service connection for a liver disorder, to include liver dysfunction and porphyria cutanea tarda.  He contends that such is due to his military service, to include presumed exposure to herbicides in Vietnam.

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to Shedden element (1), the competent medical evidence of record is absent any indication of a diagnosis of a liver disorder, to include liver dysfunction and porphyria cutanea tarda.  Rather, testing reveals fatty infiltration of the liver with elevated transaminase, which is not a compensable disorder.  VA treatment reports and private medical records are pertinently negative for a specific liver disorder diagnosis.  The Veteran has not offered any medical evidence that establishes the existence of liver disorder.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  This is lacking, and the Veteran's claim fails on this basis.

Accordingly, a review of the evidence presented indicates no competent medical diagnosis of a liver disorder.  The claim relies on the Veteran's own self-diagnosis.  It is, however, now well-established that lay persons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992) [lay persons without medical training are not competent to comment on medical matters such as diagnosis and etiology]; see also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the Veteran's statements, offered in support of his claim, are not competent medical evidence and do not serve to establish a current diagnosis of a liver disorder.

The Veteran has been accorded ample opportunity to present competent medical evidence that includes a diagnosis of a liver disorder.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim of entitlement to VA benefits].

Because the competent medical evidence of record does not substantiate a diagnosis of a liver disorder, the first Shedden element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a liver disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for a skin disorder, to include actinic keratosis, is granted.

Entitlement to service connection for a liver disorder (claimed as liver dysfunction and porphyria cutanea tarda) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


